DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-25 and 36-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-14, 16-21, and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/196976 A1 (cited by Applicant).
Claim limitation for claim 1
Prior art teaching
Analysis
An aprotic polar solvent formulation comprising
WO 2016/196976 A1 teaches stable formulations containing at least one therapeutic molecule solubilized in an aprotic polar solvent system (paragraphs [0019], [00102]-[00104]; e.g. Example 4; claim 17).
The prior art satisfies the claim limitation.
a therapeutic agent
WO 2016/196976 A1 teaches that the therapeutic agent is provided in an amount up to its solubility limit and may be a peptide or small molecule (paragraphs [0019], [00102]-[00104]; e.g. Example 4; claim 17).
The prior art satisfies the claim limitation.
an ionization stabilizing agent
WO 2016/196976 A1 teaches that formulation comprises an ionization stabilizing excipient (paragraphs [0019], [0030], [0031], [00102]-[00104]; e.g. Example 4; claim 17).
The prior art satisfies the claim limitation.
an aprotic polar solvent
WO 2016/196976 A1 teaches that formulation comprises an aprotic solvent system such as DMSO (paragraphs [0019], [0041]; e.g. Example 4; claim 17).
The prior art satisfies the claim limitation.
from about 10% v/v to about 50% v/v water
WO 2016/196976 A1 teaches that formulation comprises a total moisture content (% w/w) due to the contributions from both the residual moisture and the added moisture (paragraph [0058]-[0059]).

Claim 33 states that the water content is 0 to less than 15 wt %.

Example 4 reduces to practice formulations comprising 5 mg/ml glucagon in DMSO plus 3.2 mM HCl, 5.5 % mannitol, 1 % benzyl alcohol and added moisture 0, 1, 3 or 5% (paragraph [0101]; Table 5). The total 
prima facie case of obviousness exists.

The level of moisture in the prior art formulations (0, 1, 3 and 5% added plus residual moisture from the glucagon, 
MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In the instant case, the prior art formulations are compatible with a container and/or injection device (paragraphs [0084]-[0086]; Example 4) and are therefore expected to have the same properties as the instantly claimed compositions.

WO 2016/196976 A1 teaches that formulation may be in a device for subcutaneous, intradermal, or intramuscular administration (e.g., by injection or by infusion) (paragraph [0087]). 
The prior art satisfies the claim limitation.


With respect to claims 2-3 and 21, the recited components of the device flow path refer to an intended use of the claimed composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, because the prior art composition is the same as the claimed composition in all elements and close to the claimed amount of moisture, it must be suitable for the intended use.
With respect to claim 4, WO 2016/196976 A1 teaches that the therapeutic agent is a peptide (paragraphs [0019], [00102]-[00104]). In Example 4, the therapeutic agent is the peptide glucagon.
	With respect to claim 5, WO 2016/196976 A1 teaches that the peptide is present at a concentration from about 0.1 mg/mL up to the solubility limit of the peptide in the formulation (paragraph [0019]).

With respect to claim 7, WO 2016/196976 A1 teaches that the ionization stabilizing excipient is present in an amount that maintains physical stability of the therapeutic agent (Example 4).
	With respect to claims 8 and 31-34, WO 2016/196976 A1 teaches that the ionization stabilizing excipient concentration is between 0.1 mM to 100 mM (paragraph [0019]). The concentration 1.8, 3.2, 5.6 and 10 mM are reduced to practice in Examples 2 and 4, which falls within the claimed range of claims 8 and 31-34.
	With respect to claims 9-10 and 29-30, WO 2016/196976 A1 teaches that the ionization stabilizing excipient is a mineral acid mineral acids such as hydrochloric acid (HCl), nitric acid (HN03), and sulfuric acid (H2S04) (paragraphs [0019] and [0031]; Example 4 for HCl).
	With respect to claims 11 and 35, WO 2016/196976 A1 teaches that the aprotic solvent is DMSO (paragraphs [0019]; Example 4).
With respect to claim 12, WO 2016/196976 A1 teaches that the ionization stabilizing excipient is HCl and the aprotic solvent is DMSO (Example 4).
With respect to claim 14, WO 2016/196976 A1 teaches that the formulation further comprises a preservative (paragraph [0139]). The preservative benzyl alcohol is reduced to practice in Example 4 and is present in an amount of 1% w/v, which falls within the claimed range.
With respect to claims 16-17, WO 2016/196976 A1 teaches that the formulation further comprises a disaccharide at 5% w/v, which falls into the claimed range, such as trehalose (Example 5; paragraph [0135]).
With respect to claims 18-20, WO 2016/196976 A1 is silent regarding the property of freezing point of the formulations disclosed in the Examples. Because the prior art compositions are the same as the claimed compositions in all elements and close to the claimed amount of moisture, burden is shifted 
With respect to claim 26, WO 2016/196976 A1 teaches a method of preparing the formulation comprising mixing at least one ionization stabilizing excipient, at least one aprotic polar solvent, glucagon and water (Example 4). The level of moisture disclosed in claim 33 of the prior art overlaps with the claimed range. MPEP § 2144.05(I) states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. The level of moisture in the prior art formulations (0, 1, 3 and 5% added plus residual moisture from the glucagon, DMSO, HCl, mannitol and benzyl alcohol) is close to the claimed range of from about 10% v/v to about 50% v/v. MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In the instant case, the prior art formulations are compatible with a container and/or injection device (paragraphs [0087]; Example 4) and are therefore expected to have the same properties as the instantly claimed compositions.
With respect to claims 13 and 27-28, the level of moisture in the prior art formulations (0, 1, 3 and 5% added plus residual moisture from the glucagon, DMSO, HCl, mannitol and benzyl alcohol) and recited in claim 33 of the prior art (up to 15%) is close to the claimed range of from about 10% v/v to about 50% v/v. MPEP § 2144.05 states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In the instant case, the prior art formulations are compatible with a container and/or injection device (paragraph [0087]; Example 4) and are therefore expected to have the same properties as the instantly claimed compositions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/196976 A1, as applied to claims 1-14, 16-21, and 26-35 above, in further view of WO 2009/024797 A1.
WO 2016/196976 A1 does not teach that the preservative is meta-cresol.

It would have been obvious to substitute the meta-cresol taught by WO 2009/024797 A1 for the benzyl alcohol in the formulation taught by WO 2016/196976 A1. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654